Title: To Benjamin Franklin from Friedrich Barnzen, 29 August 1777: résumé
From: Barnzen, Friedrich
To: Franklin, Benjamin


<Hamburg, August 29, 1777, in German: Your exalted qualities, well known even here, lead me to offer myself as a useful American subject. I was born in Hamburg, have fluent German and Dutch and a reading knowledge of French, and was trained to commerce from my youth; my money is gone, through misfortune, but my good name remains. I was in the Prussian commissary in 1756, then for the rest of the war in British employ under Ferdinand of Brunswick, learning about supply magazines; I am now a civilian in the Hanoverian government. Nothing would please me more than to serve the United States in America or Europe, in commerce or supply as you may prefer.>
